DETAILED ACTION
This action is in reply to Applicant’s Reply submitted  March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pages 11-21, submitted 5 March 2021, with respect to claims 31 and 48 have been considered, but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-36, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Morin US 2018/0076731, in view of Arrigoni et al. US 2012/0248879.
Regarding Claim 31, Morin teaches an apparatus (100, figs. 1A & 1B) operative to selectively power one or more loads (output of 101, fig. 1A) from a first alternating Current (AC) power source (102a, figs. 1A & 1B) or a second AC power source (102b, figs. 1A & 1B), in response to commands from a controller (109/110, figs. 1A & 1B) , comprising: 
a first line input terminal (L1, 102a figs. 1A & 1B) operative to connect to a power conductor from the first AC power source; 
a second line input terminal (L2, 102b figs. 1A & 1B) operative to connect to a power conductor from the second AC power source; 
a neutral terminal (N1 and N2, 102a and 102b, figs. 1A & 1B) operative to connect to a common neutral conductor connected to both the first and second AC power sources; 
a communication circuit operative to receive a power selection command from the controller (109/110 is in communication with switch, refer to [0075];  [0041] and [0043]); and 
a single pole, double throw functionality switch (two inputs, one output, 105, fig. 1A) operative to direct power from either the first line input terminal or the second line input terminal to connected loads, in response to the power selection command.
Mori is silent wherein the apparatus is a dual-power electrical outlet operative to selectively power one or more loads.
Arrigoni teaches the apparatus is a dual-power electrical outlet (8b, fig. 2 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the outlet as taught by Arrigoni with the apparatus of Morin in order to achieve the advantage of providing a convenient method of providing power to loads. 
Regarding Claim 33, the combination of Morin and Arrigoni teaches all of the limitations of Claim 32 above and further teaches comprising a receptacle operative to accept one or more electrical plugs, each connected to a load, and to electrically connect a power contact of each plug to the switch (refer to [0063] of Arrigoni).
Regarding Claim 34, the combination of Morin and Arrigoni teaches all of the limitations of Claim 32 above and further teaches wherein the single pole, double throw functionality switch comprises a SPDT relay (refer to [0053] of Morin).
Regarding Claim 35, the combination of Morin and Arrigoni teaches all of the limitations of Claim 32 above and further teaches comprising a first current sensor operative to sense the electrical current output to the one or more loads; and wherein the communication circuit is further operative to send current measurements from the first current sensor to the controller (refer to [000047] of Morin).
Regarding Claim 36, the combination of Morin and Arrigoni teaches all of the limitations of Claim 35 above and further teaches, wherein the first current sensor is operative simultaneously to sense a current component at a powerline frequency for measuring power consumption at the outlet and a current component not at the powerline frequency indicative of an arc fault in the wiring to a connected load (refer to [0071]-[0074] of Morin).
Regarding Claim 42, the combination of Morin and Arrigoni teaches all of the limitations of Claim 32 above and further teaches wherein power from the first electrical power supply and the second electrical power supply are Alternating Current power of opposite phase (refer to [0046] and [0057] of Morin).

Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Morin US 2018/0076731, in view of Arrigoni et al. US 2012/0248879 and in further view of Galin et al. US 2020/0169087.
Regarding Claim 32, the combination of Morin and Arrigoni teaches all of the limitations of Claim 31 above, however is silent regarding a ground terminal operative to connect to a ground conductor grounded at the first electrical power source.
Galin teaches a ground terminal operative to connect to a ground conductor grounded at the first electrical power source (refer to [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the grounding as taught by Galin with the apparatus of the combination of Morin and Arrigoni in order to provide protection to the circuit. 
Regarding Claim 37, the combination of Morin and Arrigoni teaches all of the limitations of Claim 35 above, however is silent wherein the communication circuit is a power line communication circuit operative to communicate with the controller by common mode signals on the first power, second power, and neutral conductors, relative to ground.
Galin teaches wherein the communication circuit is a power line communication 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the PLC as taught by Galin with the apparatus of the combination of Morin and Arrigoni in order to minimize the circuitry used. 

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Morin US 2018/0076731, in view of Galin et al. US 2020/0169087.
Regarding Claim 48, Morin teaches an apparatus (100, figs. 1A & 1B) operative to selectively power one or more loads (output of 101, fig. 1A) from a first alternating Current (AC) power source (102a, figs. 1A & 1B) or a second AC power source (102b, figs. 1A & 1B), in response to commands from a controller (109/110, figs. 1A & 1B) , comprising: 
a first line input terminal (L1, 102a figs. 1A & 1B) operative to connect to a power conductor from the first AC power source; 
a second line input terminal (L2, 102b figs. 1A & 1B) operative to connect to a power conductor from the second AC power source; 
a neutral terminal (N1 and N2, 102a and 102b, figs. 1A & 1B) operative to connect to a common neutral conductor connected to both the first and second AC power sources; 
a communication circuit operative to receive a power selection command from 
a single pole, double throw functionality switch (two inputs, one output, 105, fig. 1A) operative to direct power from either the first line input terminal or the second line input terminal to connected loads, in response to the power selection command.
Morin however is silent wherein the apparatus is a plurality of dual- power electrical outlets.
Galin teaches the apparatus is a plurality of dual-power electrical outlets (smart outlets, refer to [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the outlet as taught by Galin with the apparatus of Morin in order to achieve the advantage of providing a convenient method of providing power to loads. 
Regarding Claim 49, the combination of Morin and Galin teaches all of the limitations of Claim 48 above and further teaches wherein the communication circuitry is further operative to receive, from one or more dual-power electrical outlets, information on the current output to connected loads (refer to [0130]-[0132] of Galin).
Regarding Claim 50, the combination of Morin and Galin teaches all of the limitations of Claim 48 and further teaches an external interface to a Smart Load Center (SLC) operative to switch at least some circuits between the first and second electrical power sources, the interface allowing the controller and SLC to coordinate total power consumption from the first or second electrical power sources (refer to [0094] of Galin).

Allowable Subject Matter
Claims 38-41 and 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 38, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-power electrical outlet comprises a communication circuit comprising a magnetic toroid having a secondary winding, and through which the first and second power inputs pass, the same toroid being configured to simultaneously extract or inject a modulated carrier for powerline communications, and to sense a common mode current at a powerline frequency to provide a ground fault indication.
Regarding Claim 39, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-power electrical outlet comprising a first line output terminal operative to daisy-chain power from the first electrical power source to downstream outlets; and a second line output terminal operative to daisy-chain power from the second electrical power source to downstream outlets; a neutral output terminal operative to daisy-chain the common neutral to downstream outlets; and a neutral output terminal operative to daisy-chain the common neutral to downstream outlets.
Regarding Claim 43, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-power electrical outlet comprising: a first power conductor from the first electrical power source connected to the first line input terminal; 
Regarding Claims 40 and 41, they depend from Claim 39.
Regarding Claims 44-47, they depend from Claim 43.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit
16 June 2021
/DANIEL KESSIE/Primary Examiner, Art Unit 2836